Case 1:17-cr-00101-LEK Document 969 Filed 04/03/20 Page 1 of 4   PageID #: 8411



KENJI M. PRICE #10523
United States Attorney
District of Hawaii

KENNETH M. SORENSON
GREGG PARIS YATES #8225
Assistant U.S. Attorneys
United States Attorney's Office
District of Hawaii
Room 6-100, PJKK Federal Building
300 Ala Moana Boulevard
Honolulu, Hawaii 96850
Telephone: (808) 541-2850
Fax: (808) 541-2958
E-Mail:      Gregg.Yates@usdoj.gov

Attorneys for Plaintiff
United States of America

                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,      )          CR. No. 17-00101 LEK
                               )
               Plaintiff,      )
                               )          NOTICE OF ERRATA;
                               )          CERTIFICATE OF SERVICE
          vs.                  )
                               )
                               )
ANTHONY T. WILLIAMS,           )
                               )
               Defendant.      )
______________________________ )

//

//
Case 1:17-cr-00101-LEK Document 969 Filed 04/03/20 Page 2 of 4         PageID #: 8412



                             NOTICE OF ERRATA

      Plaintiff, United States of America, by and through its counsel of record, the

United States Attorney for the District of Hawaii, hereby files this Notice of Errata

regarding Docket #957 Entry, the United States’s Response to Defendant’s

Expedited Emergency Motion for Immediate Release Due to the Coronavirus

Pandemic (Response). The purpose of this action is to replace the attached Exhibit

E for the Exhibit E filed with the Response.

      Good cause supports this request. The government attached six (6) exhibits,

A-F, to its Response. Among the exhibits the government included was a

document entitled, “Declaration of AnnElizabeth Card” (Card Declaration) as

Exhibit E. The Card Declaration was prepared by the Associate Warden of the

Federal Detention Center, Honolulu to respond to motions for release from

detention or incarceration in connection with the COVID-19 pandemic. The Card

Declaration references two other exhibits, which it internally referenced as

“Exhibit A” and “Exhibit B.”

      Card Decl. Exh. A was omitted from the brief altogether. Card Decl. Exh. B

was attached under a new exhibit letter, Exhibit F.

      To correct the omission of the former document, and address the potential

confusion of the latter, the government is re-submitting the Card Declaration,

Exhibit E, and appending to it the two documents that it references. The
Case 1:17-cr-00101-LEK Document 969 Filed 04/03/20 Page 3 of 4       PageID #: 8413



government respectfully requests that the Court accept this corrected filing. No

substantive information has changed.

      DATED: Honolulu, Hawaii, April 3, 2020.


                                       KENJI M. PRICE
                                       United States Attorney
                                       District of Hawaii


                                       /s/ Gregg Paris Yates
                                       GREGG PARIS YATES
                                       Assistant U.S. Attorney

                                       Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
Case 1:17-cr-00101-LEK Document 969 Filed 04/03/20 Page 4 of 4        PageID #: 8414



                           CERTIFICATE OF SERVICE

      I hereby certify that, on the dates and by the methods of service noted below,

a true and correct copy of the foregoing was served on the following by the method

indicated on the date of filing:

Served Electronically through CM/ECF:

      Lars Isaacson, Esq.
      hawaii.defender@earthlink.net

      Standby Attorney for Defendant
      ANTHONY T. WILLIAMS

Defendant served by First Class Mail:

      Anthony T. Williams
      Register No. 05963-122
      Inmate Mail
      FDC Honolulu
      PO Box 30080
      Honolulu, HI 96820

             DATED: April 3, 2020, at Honolulu, Hawaii.


                                             /s/ Melena Malunao
                                             U.S. Attorney’s Office
                                             District of Hawaii
